DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Terril Lewis (46065) on 6/15/22.
The application has been amended as follows: Please amend claims 1 and 2 as noted below.

1. (currently amended) An external charger for wirelessly providing energy to an implantable medical device (IMD), comprising: 
a charging coil configured when energized by a drive signal to produce a magnetic field with a power to wirelessly provide energy to the IMD as a coupled system; 
a sense coil configured to receive and thus couple to the magnetic field to induce an induced signal on the sense coil, wherein the induced signal is affected by a position of the charging coil with respect to the IMD; and 
control circuitry configured to determine from the induced signal, and to use the parameter to adjust 
wherein the parameter comprises either 
a phase angle between the induced signal and the drive signal, or 
a resonant frequency of the coupled system.  

2. (currently amended) The external charger of claim 1, wherein the control circuitry is configured to .


Allowable Subject Matter
Claims 1-12, 14-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 4-7 (labeled pages 8-11) in the Applicant Arguments/Remarks Made in an Amendment filed 4/29/22, the interview summary for the interview held on 4/28/22, the interview summary for the interview held on 6/15/22, the examiner’s amendment noted above, and the claim language below.
Claim 1 recites an external charger for wirelessly providing energy to an implantable medical device (IMD), comprising: a charging coil configured when energized by a drive signal to produce a magnetic field with a power to wirelessly provide energy to the IMD as a coupled system; a sense coil configured to receive and thus couple to the magnetic field to induce an induced signal on the sense coil, wherein the induced signal is affected by a position of the charging coil with respect to the IMD; and control circuitry configured to determine a parameter from the induced signal, and to use the parameter to adjust a magnitude of a current through the charging coil to adjust the power of the magnetic field, wherein the parameter comprises either  a phase angle between the induced signal and the drive signal, or a resonant frequency of the coupled system.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aghassian (US 10,632,319).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859